DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In regard to claims 1-26, the prior art does not disclose a method or device for multi-frame blending with the combination of limitations specified in the claimed invention, specifically the limitations of:
blending the reference and non-reference image frames into a blended image such that (i) one or more motion regions of the blended image are based more on the reference image frame and (ii) one or more stationary regions of the blended image are based more on the at least one non-reference image frame, as stated in claims 1 and 14.
In regard to claims 27-34, the prior art does not disclose a method or device for multi-frame blending with the combination of limitations specified in the claimed invention, specifically the limitations of:
identifying pixels or regions of the blended image in which to apply contour reduction based on where the motion maps do not consistently identify motion; and applying contour reduction to the identified pixels or regions to produce a processed blended image, as stated in claim 27.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs